 1                                                                 The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                UNITED STATES DISTRICT COURT
13                               WESTERN DISTRICT OF WASHINGTON
14                                      SEATTLE DIVISION
15
16   INTERNATIONAL INSURANCE                             NO. 2:19-cv-00044 RSM
17   COMPANY OF HANNOVER SE UK
18   BRANCH, CERTAIN UNDERWRITERS AT                     SECOND STIPULATION AND ORDER
19   LLOYD’S LONDON, Subscribers to                      RE-NOTING MOTIONS FOR SUMMARY
20   Certificate No. CDB15/YFCP01/002,                   JUDGMENT AND REVISING BRIEFING
21                                                       SCHEDULE
22                        Plaintiff,
23
24           v.                                          DKT. 28 RE-NOTED TO SEPTEMBER 13,
25                                                       2019
26   UNITED SPECIALTY INSURANCE
27   COMPANY and KNIGHT SPECIALTY                        DKT. 34 RE-NOTED TO SEPTEMBER 27,
28   INSURANCE COMPANY,                                  2019
29
30                        Defendants.
31
32
33                                            STIPULATION
34
35          COME NOW the parties, by and through their respective undersigned counsel of record,
36
37   hereby stipulate and agree as follows:
38
39          1.      The Parties are currently engaged in informal settlement discussions that may
40
41   eliminate the need for further briefing of these motions. The parties respectfully submit that the
42
43   interests of judicial economy are served by ordering that the motions be re-noted and the briefing
44
45   schedule extended.


     SECOND STIPULATION AND ORDER RE-NOTING                         * 2 5' 2 1      600 University Street
     MOTIONS FOR SUMMARY JUDGMENT AND REVISING                         7 ,/' ( 1    Suite 2915
     BRIEFING SCHEDULE - 1                                           7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:19-cv-00044 RSM                                          & 2 5 ' ( //    206.467.6477
 1          2.      The Parties have also discussed the necessity of taking one or more depositions
 2
 3   prior to further briefings. As such, if this matter does not resolve within the next two weeks, the
 4
 5   Parties may file a subsequent Stipulation to extend the briefing schedule to allow time for
 6
 7   depositions to be completed.
 8
 9          3.      Accordingly, the Parties stipulate and so move that the briefing schedule should
10
11   be modified.
12
13          4.      Plaintiffs’ Motion for Summary Judgment (Dkt. No. 28) is re-noted to September
14
15   13, 2019.
16
17          5.      Plaintiffs’ Reply will be due on September 13, 2019.
18
19          6.      Defendants’ Motion for Summary Judgment on All Claims (Dkt. 34) is re-noted
20
21   to September 27, 2019.
22
23          7.      Plaintiffs’ Response to Defendants’ Motion will be due September 16, 2019.
24
25          8.      Defendants’ Reply will be due September 27, 2019.
26
27           DATED this 28th day of August, 2019.
28
29                                             GORDON TILDEN THOMAS & CORDELL LLP
30                                             Attorneys for Plaintiffs
31
32                                             By     s/ John D. Cadagan
33                                                  Dale L. Kingman, WSBA #07060
34                                                  John D. Cadagan, WSBA 47996
35                                                  600 University Street, Suite 2915
36                                                  Seattle, Washington 98101
37                                                  dkingman@gordontilden.com
38                                                  jcadagan@gordontilden.com
39
40
41    //
42    //
43    //
44    //
45    //
      //

     SECOND STIPULATION AND ORDER RE-NOTING                          * 2 5' 2 1      600 University Street
     MOTIONS FOR SUMMARY JUDGMENT AND REVISING                          7 ,/' ( 1    Suite 2915
     BRIEFING SCHEDULE - 2                                            7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:19-cv-00044 RSM                                           & 2 5 ' ( //    206.467.6477
 1                                   CHRISTENSEN HSU SIPES LLP
 2                                   Attorneys for Plaintiffs
 3
 4                                   By     s/ Mark E. Christensen
 5                                        Mark E. Christensen (Admitted Pro Hac Vice)
 6                                        Jack C. Hsu (Admitted Pro Hac Vice)
 7                                        Mark A. Hooper (Admitted Pro Hac Vice)
 8                                        135 South LaSalle Street
 9                                        Chicago, IL 60603
10                                        mark@chs.law
11                                        jack@chs.law
12                                        markh@chs.law
13
14                                   FORSBERG & UMLAUF, P.S.
15                                   Attorneys for Defendants USIC and KSIC
16                                   By    s/Ryan J. Hesselgesser
17                                        Ryan J. Hesselgesser, WSBA #40720
18                                        901 Fifth Avenue, Suite 1400
19                                        Seattle, WA 98164
20                                        rhesselgesser@foum.law
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SECOND STIPULATION AND ORDER RE-NOTING              * 2 5' 2 1      600 University Street
     MOTIONS FOR SUMMARY JUDGMENT AND REVISING              7 ,/' ( 1    Suite 2915
     BRIEFING SCHEDULE - 3                                7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:19-cv-00044 RSM                               & 2 5 ' ( //    206.467.6477
 1                                     ORDER
 2
 3        IT IS SO ORDERED.
 4
 5        DATED: September 4, 2019.
 6
 7
 8
 9
10
                                        A
                                        RICARDO S. MARTINEZ
11                                      CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     SECOND STIPULATION AND ORDER RE-NOTING         * 2 5' 2 1      600 University Street
     MOTIONS FOR SUMMARY JUDGMENT AND REVISING         7 ,/' ( 1    Suite 2915
     BRIEFING SCHEDULE - 4                           7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:19-cv-00044 RSM                          & 2 5 ' ( //    206.467.6477
